Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/21 was filed before the mailing date of the first Office Action on 10/4/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Under 2001.06(b), the applicant has “a duty to bring to the attention of the examiner . . . information within their knowledge as to other copending United States application which are “material to patentability” of the application in question.” Applicant has copending application 17/426511 (PG Pub: US20220098585A1) not listed in the IDS and claims the base sequence (SEQ ID NO 21) that is the same as the base sequence as instant application (SEQ ID NO 1467) (see below in the provisional ODP rejection section).  
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:  
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Pg. 445-452 has chemical structures of nucleotide sequences that are greater than 10 nucleotides.  The chemical structures require appropriate sequence identifiers, i.e. SEQ ID NOs, as required under 37 CFR 1.821(d).  Further, the compound 0-I-7 (pg. 451) is not legible.  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See paragraphs 239 and 721, references Blast and Glenresearch sites.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11 of U.S. Patent No. 10724035 to Vargeese (Vargeese ‘035, referred in IDS). 
The following rejection is in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

Claims 45, 46 and 47 of the instant application recite: 
45. (New) A method for treating Huntington's disease in a subject, comprising administering
to the subject a therapeutically effective amount of an oligonucleotide having the structure of:
mG * SmUmGmCmA * SC * SA* SC * SA* SG * ST * SA* SG *RA* ST SmGmAmGmG * SmG  (SEQ ID NO: 1467), or a pharmaceutically acceptable salt thereof,
wherein:
*S represents a Sp phosphorothioate;
*R represents a Rp phosphorothioate; and m represents a 2' -OMe modification to a nucleoside.
46. (New) The method of claim 45, wherein the oligonucleotide is in a salt form.
47. (New) The method of claim 45, wherein the oligonucleotide is a sodium salt.

Claims 1, 2 and 3 of Vargeese ‘035 teaches the following claims:  

1. An oligonucleotide having the structure of:
mG * SmUmGmCmA * SC * SA * SC * SA * SG * ST * SA * SG * RA * ST * SmGmAmGmG * SmG (SEQ ID NO: 1467), or a pharmaceutically acceptable salt thereof, wherein: 
*S represents a Sp phosphorothioate;
*R represents a Rp phosphorothioate; and m represents a 2′-OMe modification to a nucleoside.
2. The oligonucleotide of claim 1, wherein the oligonucleotide is in a salt form.
3. The oligonucleotide of claim 1, wherein the salt is a sodium salt.”

Here, the decision of Pfizer Inc, v Teva pharmaceuticals USA Inc. applies since the instant application is a continuation of Vargeese ‘035 and therefore 35 USC 121 does not apply.  Also, the instant claims 45 - 47 are drawn to a method of treatment using the oligonucleotide of claims 1-3 disclosed in Vargeese ‘035, thus there is no patentable distinction between the patented products and the method of using the claimed products. 
Claims 48-50 of the instant application does not limit the product but limits the subject being treated (“subject has an rs362331 allele” and the allele “is 100% complementary to the base sequence”), so an ODP rejection is appropriate based on the Pfizer Inc, v Teva pharmaceuticals USA Inc. court’s decision. 
Claims 51-53 of the instant application recite:
51. (New) A method for treating Huntington's disease in a subject, comprising administering
to the subject a pharmaceutical composition which comprises a therapeutically effective amount
of an oligonucleotide and at least one pharmaceutically acceptable inactive ingredient selected
from pharmaceutically acceptable diluents, pharmaceutically acceptable excipients, and
pharmaceutically acceptable carriers, wherein the oligonucleotide has the structure of:
mG * SmUmGmCmA * SC * SA* SC * SA* SG * ST * SA* SG *RA* ST *SmGmAmGmG * SmG (SEQ ID NO: 1467), or a pharmaceutically acceptable salt thereof,wherein:
*S represents a Sp phosphorothioate;
*R represents a Rp phosphorothioate; and
m represents a 2' -OMe modification to a nucleoside.
52. (New) The method of claim 51, wherein the oligonucleotide is in a salt form.
53. (New) The method of claim 51, wherein the oligonucleotide is a sodium salt.

Claims 9-11 of Vargeese ‘035 teaches the following:
9. A pharmaceutical composition, comprising a therapeutically effective amount of an oligonucleotide and at least one pharmaceutically acceptable inactive ingredient selected from pharmaceutically acceptable diluents, pharmaceutically acceptable excipients, and pharmaceutically acceptable carriers, wherein the oligonucleotide has the structure of:
mG * SmUmGmCmA * SC * SA * SC * SA * SG * ST * SA * SG * RA * ST * SmGmAmGmG * SmG (SEQ ID NO: 1467), or a pharmaceutically acceptable salt thereof, wherein:
*S represents a Sp phosphorothioate;
*R represents a Rp phosphorothioate; and
m represents a 2′-OMe modification to a nucleoside.
10. The composition of claim 9, wherein the oligonucleotide is in a salt form.
11. The composition of claim 9, wherein the oligonucleotide is a sodium salt.

Here, the decision of Pfizer Inc, v Teva pharmaceuticals USA Inc. applies since the instant application is a continuation of Vargeese ‘035 and therefore 35 USC 121 does not apply.  Also, the instant claims 51-53 are drawn to a method of treatment using the pharmaceutical composition products of claims 9-11 as disclosed in the specification of Vargeese ‘035, thus there is no patentable distinction between the products and the method of using the claimed products. 
Claims 54-56 of the instant application does not limit the product but limits the subject being treated (“subject has an rs362331 allele” and the allele “is 100% complementary to the base sequence”), so an ODP rejection is appropriate based on the Pfizer Inc, v Teva pharmaceuticals USA Inc. court’s decision. 
Provisional Rejection
Claims 1, 2, 4, 5, 6, 7, 12, 14, 16, 17, 20 of the copending application by Brown 17426511 (Brown ‘511) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45-51 of instant application in view of Stetsenko WO2016/028187 A1 (Stetsenko et al.).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2 of Brown ‘511 teaches the oligonucleotide with the base sequence GTGCACACAGTAGATGAGGG (Seq ID NO 21), while claim 1 discloses that oligonucleotide “targets SNP rs362331” and “T can be independently replaced with U,” and has the following: 

    PNG
    media_image1.png
    117
    522
    media_image1.png
    Greyscale

Claim 4 of teaches the “oligonucleotide has one or more natural phosphate linkages, one or more Sp phosphorothioate linkages, and one or more Rp n001 linkages”; claims 5, 6 teaches the oligonucleotide has a “5’-wing comprising 5 consecutive 2’-OMe modified sugars and a 3’-wing comprising 5 consecutive 2’-OMe modified sugars;” claim 12 teaches a “chirally controlled oligonucleotide;” that is a pharmaceutically acceptable salt form, specifically a sodium salt form (claims 16, 17); and claim 20 teaches a “method of treating . . .at least one symptom of Huntington’s Disease, wherein the method comprises administering to a subject.”  
Claims 45, 46 disclose a method for treating HD with administering the modified oligonucleotide with base sequence GUGCACACAGUAGAUGAGGG containing Sp phosphorothioate and Rp phosphorothioate with modified ribose sugar; claims 46 and 47 disclose the modified oligonucleotide in a salt form or sodium salt form, respectively; claim 48 discloses the method of treating a subject with rs362331 allele associated with HD with the modified nucleotide of claim 1; claim 49 discloses the method of treating a subject with rs362331 allele associated with HD with a salt form of the modified oligonucleotide of claim; while claim 50 discloses the method treating a subject with rs362331 allele associated with HD with a sodium salt form of the modified oligonucleotide of claim 1.  The instant application claims do not disclose the cyclic guanidine moeity linkage modification of claim 1 of copending application (pg. 189 [n001=cyclic guanidine internucleotide linkage], 208 [paragraph 276] of 17/426511).  However, Stetsenko discloses the cyclic guanidine moeity internucleotide linkage structure that possesses low toxicity and due to the neutral charge improves cell uptake. (Pg. 4, WO2016/028187, also see structure below from pg. 12)

    PNG
    media_image2.png
    220
    230
    media_image2.png
    Greyscale
 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to have modified the teaching of instant claim 45 in view of Stetsenko et al. and arrive at claimed invention of copending application of Brown ‘511 with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to modify the instant application to apply the known technique of adding a “LNA sugar” to the oligonucleotide, as taught by Stetsenko et al., for improvement to yield predictable results as recited in claims 1, 5-7, 12, 16, 17 and 20 of copending application Brown ‘511.

	Claims 1, 5, 6, 12, 16, 17 of copending application Brown ‘511 teaches the modified oligonucleotide with the SEQ ID NO 21 base sequence that targets SNP rs362331, containing one or more natural phosphate linkages, one or more phosphorothioate linkages and one or more of cyclic guanidine linkages (claim 1); is a gapmer with 2’-OMe modified sugars (claims 5,6); and claim 20 teaches method of treating HD, as noted above. 
	Claims 1, 12, 16, 17, 14 of copending application Brown ‘511 teaches the modified oligonucleotide base sequence (SEQID NO 21) that targets SNP rs362331 and has one or more natural phosphate linkages, with one or more phosphorothioate linkages and with one or more of cyclic guanidine internucleotide linkage; and is chirally controlled oligonucleotide that is a pharmaceutically acceptable salt, specifically a sodium salt form; while claims 5, 6 teaches a modified gapmer with 2’-OMe, and claim 20 teaches method of treating HD, as noted above and claim 14 teaches a “pharmaceutical composition comprising a therapeutically effective amount of oligonucleotide and a pharmaceutical acceptable inactive ingredient, wherein the oligonucleotide is an oligonucleotide of claim 1.” 
	Claim 51 of instant application discloses method of treating HD by administering a subject with therapeutically effective amount of the modified oligonucleotide and inactive ingredient.  The instant application does not claim “LNA sugar” internucleotide modification (see above).  However,  Stetsenko discloses the “LNA sugar” internucleotide modification (see above).  Therefore, it is prima facie obvious for one of ordinary skill in the art to have modified the instant claims in view of Stetsenko et al. and arrive at claimed invention of copending application of Brown ‘511.  One of ordinary skill in the art would have been motivated to modify the instant application to apply the known technique of therapeutic effective amount of the modified oligonucleotide and inactive ingredient in view of LNA sugar modification, as taught by Stetsenko et al., for improvement to yield predictable results as recited in claims 1, 5-7, 12, 14 of copending application Brown ‘511.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is (571)272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEYUR A VYAS/Examiner, Art Unit 1635                                                                                                                                                                                                        

/J. E. ANGELL/               Primary Examiner, Art Unit 1635